Title: Madame de Tessé to Thomas Jefferson, 8 December 1811
From: Tessé, Madame de
To: Jefferson, Thomas


          
                      
                     Aulnay 
                        8 decembre 1811
          
		  
		  
		  jai Reçu, monsieur, votre lettre du 27 mars avec La Reconnoissance et la satisfaction que m’inspire tout ce que me vient de vous, et profite avec empressement de la confiance due au bâtiment de L’etat pour vous Repondre sur ce que concerne le Castanea sativa dont vous avès mangé le fruit a Paris.
          vous serès sans doute fort surpris d’aprendre que nous ne pouvons nous le procurer ni aux environs de Paris ni dans nos departemens. les pepinistes pretendent le cultiver et en vendent qui ne donnent jamais que des fruits miserables. j’en ai fais L’experience ainsi que Mr de La fayette et mille autres personnes. a quoi cela apartient il? je L’ignore.
          on apelle communement les meilleurs marrons des marchés de Paris marrons de Lyon, et L’arbre qui les porte n’existe pas aux environs de Lyon. il est probable quon les tire du chablais ou de La Savoie d’ou ils sont envoiés a Lyon pour être ensuite transportés a Paris. pourquoi n’y sont ils pas semés dirés vous? ils L’ont eté mille fois et n’ont rien produit de passable. cet arbre veut être greffé et d’une maniere toute particuliere que je vous ferois
				connaitre si j’avois le bonheur de m’en procurer pour vous. le degout des tentatives infructueuses pour le naturaliser chés soi y a fais Renoncer et on se borne a en acheter le fruit quand on ne
				veut
				pas se contenter de chataignes ou d’une espece de marrons tres inferieure
          votre desir a Reveillé en moi le courage depuis Longtems etient de faire des Recherches sur cet objet. si je n’obtiens Rien au moins je saurai pourquoi, car je suivrai une correspondance deja entamee pour vous servir avec un homme intelligent qui me veut beaucoup de bien et qui n’habite pas Loin du canton dou L’on croit que les meilleurs
                     marrons nous viennent. je ne desespere pas d’en obtenir du plan et quil ne se multiplie en France. a cette occasion, ce ne seroit pas La premiere fois qu’une decouverte echapee aux Recherches des savans auroit ete le produit d’un sentiment
          
                     on me dispute L’esperance fondee de vous plaire en vous envoiant un ouvrage qui m’a singulierement amuseè. je conviens que vous perdrés une partie de mes jouissances faute d’avoir vecu avec La partie La plus vulgaire de notre nation dont La Princesse a constamment le Style. mais L’extravagance de ce Roy et de cette Reine, La bassesse de tous ces sentimens, La Grossiereté de ces moeurs, La Ridicule pompe de ces cours, et ce grand Frederic qui n’attend pas que son pere soit mort pour insulter sa soeur cherie et L’aventir quelle ne dois compter sur aucun des services qu’il en a Reçu, vous ne pouvés y être tout a fait indifferent, car L’ouvrage est bien
				authentique. Mr de humbold L’a En manuscrit en Prusse.
          je trouve sous ma main de quoi vous donner une idée des compositions de nos meilleurs Poètes. je L’ajoute a mon Paquet
          Mr Short me parle de son etablissement a Philadelphie qui me paroit assés bon. je ne lui ai jamais parlé de sa fortune. je voudrais La savoir telle qu’il n’eut Rien dessentiel a desirer. je sais qu’il n’y attache qu’un prix très secondaire dans
				La composition de son bonheur. sa conduite parmi nous en a fourni La preuve, mais j’aurois peine a Le defendre contre ses ennemis américains s’ils croient quon ne peut être bon Patriote sans
				aimer a
				boire et a manger Longtems.
          il me seroit impossible d’exprimer avec La dignité de mon âge ce que jai Ressenti en Lisant que vous ne Regardès pas comme impossible de voir—et quon na jamais pu—et que suivant toute apparence on ne verra jamais. ah! soiés assés curieux et assés necessaire a vos compatriotes, Monsieur, pour Recevoir ici les hommages de tous les gens de bien, ceux de Mr de Tessé particulierement enfin de votre trés sensiblement et devotement affectionneé
          
            Noailles-Tessé
         
          Editors’ Translation
          
            
                     Aulnay 8 December 1811
            
		  
		  
		  I received, Sir, your letter of 27 March with the gratitude and satisfaction that everything from you inspires, and I hurriedly take advantage of the trust accorded to a public ship to answer you regarding the Castanea sativa, the fruit of which you ate in Paris.
            You will not be greatly surprised to learn that we can find it neither near Paris nor in the provinces. Nurseries claim to grow it, but what they sell gives only miserable fruit. I have tried it, and so have Mr. Lafayette and a thousand other people. Why is that so? I do not know.
            
            The best chestnuts in the Parisian markets are commonly called Lyon chestnuts, but the tree that bears them does not exist near Lyon. We probably get them from Chablais or Savoy, whence they are sent to Lyon and later to Paris. You will ask why are they not sown there? They have been a thousand times, but they produced nothing passable. This tree likes to be grafted, and in a very special way that I would describe
			 to you if I could get one. Fruitless attempts at domestic cultivation have resulted in hopeless frustration, and we content ourselves with buying them when we do not want to make do with a very
			 inferior type of chestnut.
            Your wish has awakened in me the long-extinguished courage to do some research on this subject. If I learn nothing, at least I will know why, because, in order to aid you, I will correspond with a very intelligent man who wishes me well and lives not far from the county that is believed to grow the best chestnuts. I do not despair of getting from the project that which does not grow in France. This would not be the first time that a discovery escaped the research of the learned, but came about as a result of feeling.
            
                     I am told not to count too much on delighting you with a book that amused me immensely. I admit that you lose part of my enjoyment, because you do not live among the most vulgar people in our nation, as the princess constantly styles it. But the extravagance of this king and that queen, the baseness of their sentiments, the coarseness of their ways, the ridiculous pomp of all these courts, and that great Frederick who does not wait for his father to die before insulting his darling sister and informing her that she can count on him for none of the services that he received from her. You cannot be completely indifferent, because the
			 work is authentic. Mr. von Humboldt has the manuscript in Prussia.
            Near to hand I find something that will give you an idea of the compositions of the best poets. I add it to my package.
            Mr. Short tells me that his business in Philadelphia appears to be going rather well. I have never before talked to him of his finances. I would like to know that he would never lack anything essential. With regard to his own happiness, I know
			 that he attaches only a secondary importance to wealth. His conduct among us proved this, but I would be hard put to defend him against his American enemies, who believe that a good patriot likes
			 to
			 drink and eat all the time.
            I find it impossible to express with the dignity of my age what I felt upon reading that you consider it impossible to come for a visit—and that you will never be able to—and that, in all likelihood, we will never see each other again. Ah! Sir, be so curious and indispensable to your fellow countrymen as to receive here the tribute of all good people, that of Mr. de Tessé particularly, and lastly that of your very deeply and devotedly affectionate
            
              Noailles-Tessé
          
        